          Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 1 of 14. PageID #: 901



                               IN THE FEDERAL DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


MIA LONG,                                        )   CASE NO. 1:18-CV-01407
                                                 )
           Plaintiff,                            )
                                                 )   JUDGE JAMES S. GWIN
v.                                               )
                                                 ) DEFENDANTS’ REPLY IN SUPPORT OF
CITY OF CLEVELAND, et al,                        ) DEFENDANTS’ MOTION FOR
                                                 ) SUMMARY JUDGMENT
           Defendant.                            )



       Defendants, City of Cleveland (the “City”), City of Cleveland Department of Public Utilities

(“DPU”), and Jose Hernandez (“Hernandez”) (collectively “Defendants”), by and through

undersigned counsel, hereby submit the following reply in support of Defendants’ Motion for

Summary Judgment, filed on November 12, 2018.


     I.        INTRODUCTION

       Literally at the eleventh and a half hour, at 11:25 PM, on the date that Plaintiff Mia D.

Long’s (“Long”) brief in opposition was due, Long filed a brief which failed to comply with the

requirements of Local Rule 7.1(f) regarding page limitations and regarding an affidavit of

compliance with the requirements of the local rule. (Doc. No. 23) In this noncomplying brief,

Long makes factual allegations throughout that are not supported by any reference to evidence in

the record, provides a misleading analysis of the depositions of Frances Paster and Defendant

Jose Hernandez—which when read in contexts actually support Defendants’ motion for

summary judgment, raises new assertions about alleged sexual harassment issues never before

raised and unsupported by citations to the record, and totally ignores the dispositive impact of




                                                  1
       Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 2 of 14. PageID #: 902



requests for admissions that were answered untimely and which are therefore deemed admitted.

Long also ignores the impact of her own concessions that the singular incident of which she

complained to Paster had no impact on her work performance, her attitude, and her work

environment. (Doc. No. 20, pp. 39:24-40:1; Doc. No. 20-10) Finally, Long ignores the fact that

all claims for emotional distress have been withdrawn with prejudice. (Doc. No. 17)

    These factors doom Long’s claims for sexual harassment and retaliation because they negate

the essential elements necessary to prove a hostile work environment claim based upon sex

harassment and further negate any claims that Long suffered an adverse employment decision

and/or materially adverse employment action necessary to sustain a claim for retaliation.


 II.       ALL REQUESTED ADMISSIONS ARE DEEMED ADMITTED BY
           PLAINTIFF’S FAILURE TO TIMELY RESPOND TO DEFENDANTS’
           PROPOUNDED REQUESTS FOR ADMISSION AND THESE ADMISSIONS
           DICTATE THAT SUMMARY JUDGMENT SHOULD BE GRANTED IN
           FAVOR OF DEFENDANTS

   As noted by Defendants in their Motion for Summary Judgment filed November 12, 2018, on

July 10, 2018, Defendants propounded requests for admission on Long with a boldface warning

that the requests for admission would be deemed admitted unless answered within 30 days. (Doc.

No. 19) The answers were due on August 9, 2018. Long did not respond until September 12,

2018. (Doc. No. 19-1, Declaration of Mark V. Webber, ¶¶ 3-4) Defendants relied upon the

admissions in their motion for summary judgment.

    Fed. R. Civ. Pro. 36 provides that requested admissions are deemed admitted if not answered

in a timely fashion within 30 days after service. Moreover, the admissions are conclusively

deemed admitted and prevail over contradictory affidavits or other evidence offered by the

nonmoving party in the summary judgment proceeding. See Goodson v. Brennan, 688 Fed.

Appx. 375, 376 (6th Cir. 2017), citing Williams v. Wells Fargo Bank N.A., 560 Fed. Appx. 233,



                                                2
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 3 of 14. PageID #: 903



244 (5th Cir. 2015) (Such conclusive admissions “cannot be overcome at the summary judgment

stage by contradictory affidavit testimony or other evidence in the record.”).

   The admissions now deemed admitted conclusively establish the following facts:

           1. Hernandez was not Long’s direct supervisor;

           2. During her employment Long reported directly to Melinda Raimann;

           3. In 2014, Long began voluntarily cohabitating with Hernandez;

           4. Long accepted an engagement ring from Hernandez;

           5. Hernandez’s proposal of marriage was welcome to Long;

           6. A requirement of the ex parte civil protection order was that Long and
              Hernandez remain separated, even in the workplace;

           7. After July 2017, the City did not issue any discipline to Long;

           8. On August 28, 2017, Long submitted a resignation letter, which was
              attached to the requests for admission as Exhibit A, to her direct
              supervisor, Melinda Raimann;

           9. Long submitted the resignation letter without being prompted to resign by
              any employee or agent of the City;

           10. Long voluntarily resigned from her employment at the City by and
               through the resignation letter;

           11. The resignation letter provides: “Thank you for the opportunities for
               professional and personal development that you have provided me during
               my time here. I have enjoyed working for the Division of Water and
               appreciate the support provided during my tenure with the company.”

           12. Long was not threatened with termination during her employment with the
               City;

           13. Long informed Karen Cooney about the end of Long and Hernandez’s
               relationship;

           14. Long’s rate of pay was not reduced by the City in 2017;

           15. Long’s job duties were not decreased by the City in 2017; and

           16. Long’s essential work functions were not altered by the City in 2017.

(See Doc. No. 20-26, at Admissions 1-2, 4, 6-7, 9, 11-12, 17, 19, 20-22).


                                                 3
         Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 4 of 14. PageID #: 904



III.          HERNANDEZ EXERCISED HIS RIGHT TO FILE FOR A CIVIL
              PROTECTION ORDER WITHOUT ANY KNOWLEDGE THAT A CLAIM
              ALLEGING SEXUAL HARASSMENT HAD BEEN MADE AGAINST HIM.
              THEREFORE, HIS ACTIONS IN FILING FOR THE CIVIL PROTECTION
              ORDER CANNOT BE RETALIATORY AS A MATTER OF LAW.

       The evidence is uncontradicted that all that Frances Paster told Hernandez on July 24, 2017,

was that Long had complained about Karen Cooney delivering Long’s personal mail to Long at

work. (Doc. No. 25, Deposition of Frances Paster, p. 21:1-12, 31:18-32:8) Furthermore, Long

sent Hernandez an e-mail on July 24, 2017, which also only complained about the singular

incident involving the delivery of personal mail. (Doc. No. 20, p. 38:7-16, Exhibit 7) Long has

also admitted that this issue of delivery of the mail was not a sexual act. (Id., p. 49:23-25, 50:1)

Thus, Hernandez had no knowledge of any complaint of alleged sexual harassment when he

went to court to obtain the Civil Protection Order (“CPO”). Accordingly, Long’s claim for

retaliation must fail because there is no evidence that Hernandez knew of any protected activity

when he sought judicial relief.


IV.           HERNANDEZ OBTAINING A CIVIL PROTECTION ORDER AGAINST
              LONG CANNOT BE SEEN AS RETALIATION BECAUSE HE HAD A GOOD
              FAITH BASIS FOR ENGAGING IN A PROTECTED LEGAL ACTIVITY.

       An employer pursuing legal action against an employee, or in this case a co-worker pursuing

legal action against another co-worker, cannot be per say retaliatory. Greer-Burger v. Temesi

(2007), 116 Ohio St.3d 324, 326 (internal citations omitted). This is because, “the right to

petition one’s government for the redress of grievances is enshrined within the First Amendment

to the United States Constitution.” Id. When reviewing a legal action to determine whether or not

it is objectively baseless, and thus whether or not it is retaliatory, the party bringing the lawsuit

must demonstrate that it raises a genuine issue of material fact. Id., citing Bill Johnson’s

Restaurants, Inc. v. Natl. Labor Relations Bd. (1983), 461 U.S. 731, 745, 103 S.Ct. 2161, 76



                                                  4
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 5 of 14. PageID #: 905



L.Ed.2d 277, fns. 11 and 12. An employer, or in this case a co-worker, may bring a legal action

against an employee so long as the case is shown not to be retaliatory and is brought in good

faith. Id., citing Baker v. Summit Unlimited, Inc. (N.D.Ga.1994), 855 F.Supp. 375, 377. “Merely

filing a suit is insufficient evidence of an employer’s retaliatory motive.” Id.

   There is no indication that Hernandez obtaining an ex parte Civil Protection Order (“CPO”)

was baseless or without merit as the Magistrate granted it to him and instructed Hernandez to

deliver it to his employer. (Doc. No. 24, pp. 33:20-34:7) Had the Lorain County Magistrate not

believed that Hernandez presented a good faith basis for obtaining a CPO, the magistrate would

not have granted it. Long’s refrain that the CPO was “fraudulent and bogus” is merely her

baseless opinion and does not undermine the legality and legitimacy of the order. The order was

granted after a magistrate heard the evidence Hernandez presented—his consistent description of

how Long had slammed a car door on his hand and pursued him in her personal vehicle. The

very granting of the ex parte CPO undermines any claim that it was obtained by bad faith or

without a showing of good cause unless Long intends to claim that the magistrate is also corrupt

and against her.

   Once the City had received a copy from Hernandez, and Hernandez was directed to do by the

magistrate, the City acted in accordance with the order and made temporary arrangements to

separate Long from Hernandez until there was a permanent ruling on the CPO. (Doc. No. 19-5)

There is no indication of the presence of bad faith in Hernandez’s act of obtaining a CPO

because, as he explained, many things had occurred in their relationship that caused him to be

fearful for his property and his children when Long began to exhibit disruptive behavior, even

bringing their conflict into the workplace. (Doc. No. 24, at Exhibit 3; pp. 10-12, 15-16) The CPO

was obtained in good faith and Hernandez did not utilize City time to obtain it—he properly




                                                  5
        Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 6 of 14. PageID #: 906



requested vacation time. (Id. at 20:20-22.) Everything that occurred as a result of the CPO was

merely the City reacting to a court order which it was obliged to follow.

      Long’s assertion in her opposition that the City should have somehow disciplined Hernandez

after the ex parte CPO was obtained is concerning and would require the City to have retaliated

against Hernandez for engaging in a protected legal activity afforded to him under the Ohio

Revised Code. See R.C. 2919.26. When presented with a valid legal order, the City cannot

discipline Hernandez for feeling unsafe and attempting to protect himself, his children, and his

home. The City simply explained to Long that she would be temporarily moved to a different,

yet acceptable workspace in order to await a final resolution of the situation. (Doc. No. 19-5)

None of her job duties were changed apart from her voluntarily requesting not to engage in HR

functions that involved Hernandez’s section or employees any longer—which the City also

allowed to appease Long. (Doc. Nos. 19- 2; 19-5)

 V.          THE CITY’S PRACTICE IS TO TEMPORARILY TRANSFER THE
             WORKSPACE OF AN EMPLOYEE WHO HAD BEEN ENJOINED BY A
             COURT IN A CIVIL PROTECTION ORDER TO REMAIN SEPARATED
             FROM ANOTHER EMPLOYEE.

      Frances Paster has established that in the event of a CPO involving two employees, the

practice of the City was to transfer the respondent who had been restrained. In this case, the

restrained respondent was Long. The City, which was on notice of the 500 foot restriction in the

CPO between Long and Hernandez, simply followed its practice. (Doc. Nos. 19-3; 25, p. 38:20-

39:17)

VI.          PASTER APPROPRIATELY REACTED TO LONG’S COMPLAINT ABOUT
             THE MAIL, TALKED AT LENGTH TO LONG, AND ADVISED
             HERNANDEZ ABOUT HOW TO HANDLE THE SITUATION
             APPROPRIATELY.
      Long’s opposition claims that, “When Plaintiff complained, and met with Defendant’s [sic]

Labor Relations Manager Frances Paster (Paster) Plaintiff’s complaints of Hernandez’ [sic]


                                                6
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 7 of 14. PageID #: 907



actions and a hostile work environment was [sic] dismissed as personal issues (Paster deposition

pg. 17-21)” However, this is not an accurate summary of events nor is this what Paster testified

to as Paster explained in her deposition that she took the time to speak with Long, parse out the

actual issues, comfort her, and addressed the situation appropriately between Long and

Hernandez. “When she entered my office, I shut the door of course, and asked her to explain why

she, you know, told me she was working in a hostile work-environment and that she was being

harassed. The things that she stated is—she informed me that her and Jose had broken up.” (Doc.

No. 25, p. 18:20-25) Frances continued explaining, “And so she complained that his secretary

had gave her personal mail and that she no longer lived in his home and that she had moved

out… and that was her concern.” (Id., p. 19:2-4)

   Paster continued to listen to the details of the break-up between the two employees and

listened to Long explain Hernandez’s private medical procedures to her. (Id. p. 19-20) Paster, a

qualified HR professional, recognized that Long had not actually suffered any sexual harassment,

Hernandez was not her supervisor, and Hernandez had not done anything against City policy and

procedure. (Id.) Paster then explained to Long, “’I don’t see any harassment or anything.” I said,

‘but regarding the mail, the only thing I can do is just meet with Jose and tell him, hey listen, if

there’s any personal mail, you know, put a note on it and send it back to a return address.’ And I

encouraged her too, and said, ‘if you moved out, do a forwarding mail-it.” (Id., p. 20:7-17) Paster

then addressed the issue with Hernandez, as she told Long she would, and explained to him, “I

don’t know what’s going on, but don’t bring your mail here.” (Id., 21:11-12)

   There was nothing to discipline Hernandez for and nothing negligent on the part of Paster in

handling the situation. She listened to Long’s distress about the break-up, professionally

analyzed the situation and recognized that Long was just upset about the end of the relationship




                                                 7
       Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 8 of 14. PageID #: 908



but had not actually been harassed, bullied, or had her work seriously affected in any way. Thus,

there was no need to discipline Hernandez. However, to help Long and avoid any further

conflict, Paster went to Hernandez and advised him that it was more appropriate to handle issues

related to the end of their personal relationship, such as the delivery of personal mail, outside of

work and the office.

   Not only does Long’s opposition grossly mischaracterize Paster’s reaction to Long’s meeting

with her, but it contradicts itself. Long claims that Paster did not investigate or react properly but

then further becomes upset that Paster spoke to Hernandez and addressed the situation. (Doc. No.

23, p. 18) The existence of both complaints about the situation is a near impossibility—if Paster

had not addressed it, Long would still be upset, but when Paster addressed it with Hernandez to

ensure that it never happened again, Long is still upset. (Id.) It is nonsensical and Long is

grasping at straws in an attempt to manufacture issues of fact that are simply not present.

   Moreover, since no adverse employment action was ever taken against Long, the Ellerth

affirmative defense is available and defeats her claims under both tests for such a defense. (Doc.

No. 19, pp. 13-14) The City took care to properly tell Hernandez not to deliver personal mail to

Long and Long unreasonably failed to take advantage of continuing opportunities to voice her

alleged complaints since her only complaint to Human Resources during her employment was on

July 24, 2017—and this complaint was properly addressed by Paster.

VII.       LONG’S RESIGNATION WAS NOT FORCED NOR WOULD A
           REASONABLE PERSON TAKE SUCH ACTION UNDER THE
           CIRCUMSTANCES AND THUS LONG CANNOT MAINTAIN THAT SHE
           WAS CONSTRUCTIVELY DISCHARGED FROM HER EMPLOYMENT AT
           THE CITY.

   For an atmosphere of sexual harassment or hostility to be actionable, the offending behavior

“must be sufficiently severe or pervasive to alter the conditions of the victim's employment and




                                                  8
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 9 of 14. PageID #: 909



create an abusive working environment.” Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, at

67, 106 S.Ct. 2399 (1986) (internal quotation marks and brackets omitted). A hostile-

environment constructive discharge claim entails something more: A plaintiff who advances

such a compound claim must show working conditions so intolerable that a reasonable person

would have felt compelled to resign. Pennsylvania State Police v. Suders, 542 U.S. 129, 146-

147, 124 S. Ct. 2342, 2354, 159 L. Ed. 2d 204 (2004) citing Breeding v. Arthur J. Gallagher &

Co., 164 F.3d 1151, 1160 (C.A.8 1999) (“[A]lthough there may be evidence from which a jury

could find sexual harassment, ... the facts alleged [for constructive discharge must be] ... so

intolerable that a reasonable person would be forced to quit.”); Perry v. Harris Chernin, Inc., 126

F.3d 1010, 1015 (C.A.7 1997) (“[U]nless conditions are beyond ‘ordinary’ discrimination, a

complaining employee is expected to remain on the job while seeking redress.”).

   Long has not identified any behavior in the record that is sufficiently severe or pervasive to

alter the conditions of her employment and create an abusive working environment. Quite the

opposite, as noted previously, Long wrote in an e-mail to Human Resources that she was able to

continue working and her work environment was not impacted. (Doc. No. 20-10) As such, if

Long cannot meet her burden of demonstrating a hostile work environment, she cannot meet her

burden of proving a hostile environment constructive discharge claim. As such, her claim fails.

In fact, the only employment action taken by Defendant City of Cleveland is Long’s transfer to

the Parma Water Plant. However, Defendant City of Cleveland was required to keep Long and

Hernandez separated because of a Court Order. Whether or not that Court Order was ultimately

upheld or overturned bears no relevance on the actions taken by the City of Cleveland. It is not

the City’s responsibility to question the validity of a Court Order and as previously discussed in

this Reply, Hernandez was within his rights to obtain the Civil Protection Order.




                                                9
        Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 10 of 14. PageID #: 910



     In any event, in the constructive discharge context, the Sixth Circuit affirmed a district court

 which held that “barring unusual circumstances, … a transfer at no loss of title, pay, or benefits

 does not amount to … [an] adverse employment action.” Kocsis v. Multi-Care Mgmt., Inc., 97

 F.3d 876, 886 (6th Cir. 1996) citing Darnell v. Campbell County Fiscal Court, 731 F.Supp.

 1309, 1313 (E.D.Ky.1990), aff'd, 924 F.2d 1057 (6th Cir.1991). As such, Long’s temporary

 transfer to the Parma Water Plant cannot constitute a materially adverse employment action

 because she admittedly suffered no loss of title, pay or benefits. (Doc. No. 20-26, Admissions

 Nos. 20-22) There is simply nothing in the record to show that Defendants constructively

 discharged Long. Rather, the record shows that she simply made a personal decision to leave her

 employment. Long’s unsupported accusations of hostile conduct on the part of Defendants do

 not create a genuine issue of material fact with regard to this claim. (Id.) Therefore, her

 constructive discharge claim must fail.

VIII.       CITY EMPLOYEES HOLD THEIR POSITION AS A MATTER OF LAW
            AND NOT CONTRACT AND THUS PLAINTIFF’S CLAIM FOR BREACH
            OF CONTRACT MUST FAIL.

     City employees hold their positions as a matter of law, not contract. Nealon v. Cleveland

 (2000), 140 Ohio App.3d 101, 746 N.E.2d 694. A public officer or public general employee

 holds his position neither by grant nor contract, nor has any such officer or employee a vested

 interest or private right of property in his office or employment. State ex rel. Gordon v.

 Barthalow, 150 Ohio St. 499, 499, 83 N.E.2d 393, 393 (1948) Further, only the City’s Law

 Director shall prepare all of the municipality’s contracts in writing and no contract can take

 effect until the Law Director signs that contract. R.C. 705.11; see also Colon v. Cleveland, 164

 Ohio App.3d 323, 842 N.E.2d 116 (8th Dist. 2005).




                                                 10
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 11 of 14. PageID #: 911



   Nealon and each of the cases cited stand for the proposition that individuals who deal with

municipal corporations are expected to know the statutory limitations on the entity’s power. The

employee must, “at their peril, ascertain all the necessary statutory requirements relative to these

transactions have been complied with,” including whether those with whom they are dealing had

the legal authority to employ them. Brainard v. Toledo, 2001-Ohio-4352, (Paragraph symbol)

21, 118 Ohio Misc. 2d 158, 166, 770 N.E.2d 153, 158 (citing Kimbrell v. Seven Mile, (1984), 13

Ohio App.3d 443, 13 OBR 532, 469 N.E.2d 954). Therefore, Ms. Long, as a public employee,

simply cannot maintain a claim for breach of contract because she was not in a contractual

relationship with her employer, the City.

IX.        IN HER MEMORANDUM IN OPPOSITION, PLAINTIFF HAS
           FABRICATED ADDITIONAL CLAIMS NEVER BEFORE RAISED AND
           NOT SUPPORTED BY ANY EVIDENCE OF RECORD.

   Long now for the first time asserts that Hernandez retaliated against her because he could no

longer have sexual intercourse with her after termination of their relationship. (Doc. No. 23, p. 7)

She points to no evidence of record to support such a ridiculous assertion. She never made any

such claim in her meeting with Frances Paster on July 24, 2017. (Doc. No. 25, p. 18-21)

Moreover, she has not denied her tearful lament to Karen Cooney on July 19, 2017, in which she

announced that she and Hernandez had broken up. (Doc. No. 19-2, ¶ 2)

       Long now also professes for the first time that she quit to somehow protect her medical

and pension benefits because she was allegedly worried that she would be discharged and would

therefore lose her benefits. Again, she has not pointed to any evidence in the record documenting

such a concern. Moreover, had she not shunned the predisciplinary conference it is possible that

no discipline would have been imposed on Long at all. She chose to voluntarily resign. (Doc. No.

20-26 at Admissions 13-17) Additionally, Long has alleged factually unsupported conclusions in




                                                11
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 12 of 14. PageID #: 912



paragraphs 6, 7, and 9 of her declaration without any evidentiary support. (Doc. No. 23, attached

Declaration of Mia D. Long)

       Long now also newly claims without any evidence in the record that she was escorted out

of 1201 Lakeside by security. (Doc. No. 23, p. 19) There is no such evidence. When she was

transferred to the Parma location on July 26, 2017, she took off of work and used two hours of

vacation time. (Doc. No. 20-14) She was on vacation until August 9, 2017, when she appeared at

Parma. (Doc. No. 20, pp. 63:9-15, 64:16-19; Doc. No. 20-14) Long resigned on August 28, 2017.

(Doc. No. 20-17) If anything, Department of Public Utilities Personnel may escorted her to

Ease@Work on February 2, 2016.

 X.        HERNANDEZ’S ACTIONS IN INVOLVING THE AVON POLICE WITH
           PLAINTIFF’S SUICIDAL ISSUES WERE DESIGNED TO PROMOTE HER
           WELFARE IN FEBRUARY 2016 WHEN THOSE ISSUES AROSE. IN ANY
           EVENT THEY ARE NOT ACTIONABLE SEXUAL ACTIVITIES,
           PLAINTIFF NEVER COMPLAINED ABOUT THAT INVOLVEMENT, AND
           REFERRAL TO EASE@WORK WAS FOR HER WELL-BEING.

   In a brief establishing that “no good deed goes unpunished” Long criticizes Hernandez for

his actions in trying to assure that she did not commit suicide. Long does not contest the first

episode on February 1, 2016, in which she was distraught about discussions regarding a breakup

with Hernandez at that time, and stated to the police that she wanted to die, and scratched her

wrist with a knife on the couch in the living room, but could not go through with the suicide. She

went to the hospital that night. (Doc. No. 20, p. 97-101, Exhibits 18 & 19)

       Long denies the second incident on February 2, 2016, in which Hernandez states that

Long called him at work inquiring about how to commit suicide by carbon monoxide poisoning.

He contends that in the morning, she stated that she was in the garage and inquired how long it

would take to die. In response, Hernandez called the Avon Police and told them that his

girlfriend was in the garage. The police responded, went to the house and found that she was not



                                                12
      Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 13 of 14. PageID #: 913



there. Upon learning that Long appeared at work, the police told Hernandez that they were going

to arrest her to be detained to make sure she was safe. Hernandez begged them not to create a

scene and asked if Lieutenant Jarvis at the Department of Public Utilities could handle the matter

internally? The police called the City and made arrangements. Hernandez instructed the police

on how it was best to act so that he could protect Long. (Doc. No. 24, p. 39:23-15, 40-42; Doc.

No. 20 at Exhibit 20) Frances Paster, out of concern for Long’s welfare, referred Long to

Ease@Work for counseling. (Doc. No. 25, p. 15-16) Hernandez thought it was a good idea for

Long’s benefit. (Doc. No. 24, p. 43:5-10)

       Curiously, Long admits to the first incident on February 1, 2016, but denies the second on

February 2, 2016. Nonetheless, Hernandez’s testimony clearly demonstrates that he was

promoting Long’s best interests. In any event, these occurrences do not relate to her claims for

sexual harassment since there was nothing sexual in them and there is no evidence that she ever

complained about them to the City. Thus these events on February 1 and 2, 2016, are irrelevant

to her claims. They are, however, relevant to Hernandez’s state of mind when he sought the

CPO. (Doc. No. 19-4, ¶10-13) Indeed the first suicide issue, which is uncontested, arose when

the parties were discussing a breakup in 2016. As noted by Hernandez, the volatility and

instability relating to Long’s suicide issues were on his mind when he sought the CPO on July

24, 2017. (Id., ¶ 13)

XI.        CONCLUSION

   For the foregoing reasons and the reasons stated in Defendants’ Motion for Summary

Judgment and Memorandum in Support, Defendants respectfully submit that their Motion for

Summary Judgment should be granted.




                                               13
     Case: 1:18-cv-01407-JG Doc #: 28 Filed: 12/10/18 14 of 14. PageID #: 914



                                                    Respectfully submitted,


                                                    BARBARA A. LANGHENRY (0038838)
                                                    Director of Law

                                                    By:    /s/ Mark V. Webber
                                                           MARK V. WEBBER (0007544)
                                                           Chief Assistant Director of Law
                                                           TIFFANY C. FISCHBACH (0083348)
                                                           AMANDA M. BOUTTON (0093659)
                                                           Assistant Directors of Law
                                                           601 Lakeside Avenue, Room 106
                                                           Cleveland, Ohio 44114
                                                           Tel: (216) 664-2800
                                                           Fax: (216) 664-2663
                                                    E-mail:MWebber@city.cleveland.oh.us
                                                           TFischbach@city.cleveland.oh.us
                                                           ABoutton@city.cleveland.oh.us

                                                    Attorneys for Defendants




                               CERTIFICATE OF SERVICE

       I certify that that on the 10th day of December, 2018, the foregoing Defendants’ Reply in

Support of Defendants’ Motion for Summary Judgment was filed electronically via the Court’s

electronic filing system (“ECF”). Notice of this filing will be sent to all parties via the ECF

system and parties pay access this filing through the Court’s ECF system.



                                            /s/ Mark V. Webber
                                            MARK V. WEBBER (0007544)




                                               14
